                 Case 19-11702-BLS   Doc 42-2   Filed 12/06/19   Page 1 of 4



                                        Exhibits


                                     Proposed Order




WEIL:\g7234220\4\6g894.d005
                 Case 19-11702-BLS            Doc 42-2        Filed 12/06/19        Page 2 of 4



                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

                                                         -- X

In re:
                                                                     Chapter 15

SYNCREON AUTOMOTIVE(UK)LTD.                                          Case No. 19-11702(BLS)

                                                          I
                   Debtor in a foreign proceeding.

                                                              X




                               ORDER CLOSING CHAPTER 15 CASE


                   Upon the Final Report ofForeign Representative and Motionfor Entry ofan Order

Closing Chapter 15 Case (the “Final Report and Motion”)^ filed by Carine Van Landschoot in

her capacity as the duly-appointed foreign representative (the “Foreign Representative”) of the

debtor (the “Debtor”) in the above-captioned chapter 15 case (the “Chapter 15 Case”), pursuant

to Rule 5009(c) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rule

5009-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

Court for the District of Delaware (the “Local Rules”), and sections 350 and 1517(d) of title 11

of the United States Code (the “Bankruptcy Code”), for entry of an order closing the Chapter 15

Case; and this Court having jurisdiction to consider the Final Report and Motion and the relief

requested therein pursuant to 28 U.S.C. §§ 157(a) and 1334(b), and the Amended Standing Order

ofReference from the United States District Court for the District of Delaware, dated February 29,

2012; and consideration of the Final Report and Motion and the requested relief being a core



    The identifying four digits of the Debtor’s U.S. federal tax identification number are 1748. The identifying four
    digits of the Debtor’s local U.K. tax identification number are 2112. The Debtor’s (UK) company registration
    number is 03012604. The location of the Debtor’s corporate headquarters and registered office is Unit 5 Logix
    Road, R D Park, Watling Street, Hinckley, Leicestershire, LEIO 3BQ, United Kingdom.

-   Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
    in the Motion.




WEIL:\97234220\4\69894.0006
                 Case 19-11702-BLS            Doc 42-2     Filed 12/06/19     Page 3 of 4




proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to

28U.S.C. § 1410; and due and proper notice of the Final Report and Motion having been provided

to the Notice Parties, and it appearing that no other or further notice need be provided; and this

Court having held a hearing to consider the relief requested in the Motion (the “Hearing”); and

upon the Van Landschoot Declarations, the record of the Flearing, and all of the proceedings had

before this Court; and this Court having determined that the legal and factual bases set forth in the

Final Report and Motion establish just cause for the relief granted herein; and it appearing that the

relief requested in the Final Report and Motion is in the best interests of the Debtor, its creditors,

and other parties in interest; and after due deliberation and sufficient cause appearing therefor,

                   IT IS HEREBY ORDERED THAT


                   1.         The Final Report and Motion is granted as provided herein.

                   2.         Pursuant to sections 350(a) and 1517(d) of the Bankruptcy Code,

Bankruptcy Rule 5009(c), and Local Rule 5009-2, the Chapter 15 Case of syncreon Automotive

(UK) Limited (Case No. 19-11702)(BLS) is hereby closed. The Clerk of this Court shall enter

this Order on the docket of the Chapter 15 Case and the docket of this Chapter 15 Case shall be

marked “closed.


                   3.         This Order is without prejudice to the rights of any party to seek to reopen

this case for cause pursuant to section 350(b) of the Bankruptcy Code.

                   4.         Any orders heretofore entered by this Court in the Chapter 15 Case shall

survive entry of this Order.

                   5.         Service of the Notice of Final Report and Motion is hereby approved as

adequate and sufficient notice and service on all interested parties, and no other or further notice

is required.




                                                       2
WEIL:\97234220\4\69894.0005
                 Case 19-11702-BLS            Doc 42-2      Filed 12/06/19    Page 4 of 4



                   6.         This Court shall retain jurisdiction with respect to its prior orders in the

Chapter 15 Case, the enforcement, amendment, or implementation of this Order, or requests for

any additional relief in or related to the Chapter 15 Case.

                   7.         The Foreign Representative is authorized to take actions necessary to effect

the relief granted by this Order.


Dated;                       ,2020
         Wilmington, Delaware


                                                    UNITED STATES BANKRUPTCY JUDGE




                                                        3
WEIL:\97234220\4\69894.0005
